Citation Nr: 0307060	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  96-31 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployabilty due to service 
connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from July 1952 to 
September 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision, in 
part of which the regional office (RO) granted entitlement to 
service connection for pes planus and awarded a rating of 30 
percent, effective from the date of receipt of the veteran's 
claim in November 1994.  The veteran has also appealed a 
rating decision in which the RO denied entitlement to TDIU.

In March 2000, the Board remanded the issues of entitlement 
to a higher rating for pes planus and entitlement to TIDU to 
the RO for further development, including obtaining records 
from the Social Security Administration.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by the Department of Veterans Affairs.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  The veteran's disability from pes planus is manifested by 
subjective complaints of foot pain, and clinical and x-ray 
findings of complete flattening of the longitudinal arch 
bilaterally and bilateral calcaneal spur, without marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, and without need of orthopedic shoes or 
appliances.

4.  The veteran's sole service-connected disability is 
bilateral pes planus, currently rated 30 percent.

5.  The veteran has passed a general educational development 
test (GED).

6.  The veteran worked as a laborer, household mover and 
truck driver, working in the latter occupation for the same 
employer from 1979 to 1994.

7.  The veteran is able to perform sedentary, unskilled work.

8.  The veteran's sole service-connected disability from 
bilateral pes planus does not preclude him from securing and 
following a substantially gainful occupation.


CONCLUSIONS OF LAW
1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.47, 4.471(a), Diagnostic Code 5276 (2002).

3.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected disability 
from pes planus warrants a rating higher than 30 percent and 
that he is entitlement to TDIU.  For the following reasons 
and bases, the Board concludes that the criteria for a higher 
a rating are not met and that the veteran is not entitled to 
TDIU.

VA utilizes a rating schedule that is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).

It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2002).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and that 
this distinction may be important in terms of determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson, 12 Vet. App. at 
126 (emphasis in original).  In Fenderson, the Court held 
that the rule articulated in Francisco v. Brown did not apply 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Court held in 
Francisco that, although VA regulations require review of the 
entire recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over current medical 
findings and that, where an increase in the disability rating 
is at issue, the present level of the veteran's disability is 
the primary concern.  Instead, in Fenderson, the Court held 
that, where a veteran appealed the initial rating assigned 
for a disability, "staged" ratings could be assigned for 
separate periods of time based on facts found.  Fenderson, 12 
Vet. App. at 126.  Concerning this difference, the Court 
stated that the distinction "may be important . . . in terms 
of determining the evidence that can be used to decide 
whether an original rating on appeal was erroneous . . . ."  
Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the . . . .claim as one for 
an '[i]ncreased evaluation" . . . rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, 12 Vet. App. at 132.  The Court then 
indicated that "this distinction is not without importance in 
terms of VA adjudicative actions," and remanded the matter 
for the issuance of a SOC.  Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because the RO identified 
the issue on appeal in the February 1996 SOC not as a claim 
for an "increased" disability rating for the service-
connected condition but rather as entitlement to an 
"evaluation greater than 30 percent" for the service-
connected condition herein considered.  Also, the April 2002 
supplemental SOC provided the appellant with the appropriate 
applicable regulations and an adequate discussion of the 
basis for the RO's assignment of the initial disability 
evaluation for the service-connected condition.  

Turning now to the merits of the veteran's claim, the Board 
notes that veteran's service medical records show that his 
bilateral pes planus was noted at that time of his medical 
examination for enlistment.  Second-degree bilateral pes 
planus was also noted at the time of his medical examination 
for separation from service.

Pursuant to his November 1994 claim, the veteran was afforded 
a VA examination in October 1995.  At that time, his 
complaints included bilateral foot pain.  Examination of his 
feet revealed "very significant" pes planus.


The veteran was granted entitlement to service connection for 
pes planus by the RO's October 1995 rating decision.  The 
associated disability was rated 30 percent by the RO 
utilizing Diagnostic Code 5276.  The 30 percent evlauation 
has been in effect since the date of receipt by the RO of the 
veteran's November 1994 claim.

Under Diagnostic Code 5276, mild symptoms of flat feet, 
relieved by built-up shoe or arch support, are rated zero 
percent disabling.  For moderate bilateral or unilateral 
symptoms, with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles, or pain on 
manipulation and use of the feet, a 10 percent evaluation is 
assigned.  For severe symptoms, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, or indication of swelling 
on use, with characteristic callosities, a 20 percent 
evaluation is assigned if such symptoms are unilateral and a 
30 percent evaluation is assigned if such symptoms are 
bilateral.  For pronounced symptoms, with marked pronation, 
extreme tenderness on plantar surfaces of the feet, marked 
inward displacement and severe spasms of the tendo Achilles 
on manipulation, not improved by orthopedic shoes or 
appliances, a 30 percent evaluation is assigned for 
unilateral symptoms and a 50 percent evaluation is assigned 
for bilateral symptoms.

The veteran testified in April 1996 that he had a bone spur 
in his right foot that caused pain to the bottom of the foot 
unless he was careful about how he positioned the foot.  He 
stated that he had been given shoe insets that initially 
alleviated some of his pain, but that the inserts no longer 
were effective.  As an alternative to inserts, he said he 
bought better shoes.  He testified that he got some relief 
from pain by taking Tylenol.  He described inability to walk 
more than a block, difficulty climbing stairs, and impaired 
ability to operate a truck.  In response to questioning, he 
indicated that he sometimes had symptoms of foot swelling.

The veteran testified at another hearing at the RO in March 
1998.  In the pertinent part of such testimony, he testified 
that he had gotten arch support for his shoes but they were 
too thick to allow his feet to comfortably fit into his 
shoes.  

The veteran underwent another VA examination in March 2001.  
His primary complaints were related to a circulatory deficit 
in his lower extremities.  He reported that he had stopped 
working in 1994 due to leg problems including cramps in his 
calves and thighs.  On examination while standing, he had 
"almost total" contact of the longitudinal arch with the 
floor secondary to pes planus.  The veteran's feet were warm 
to touch.  His transtarsal and "hind foot" mobility was 
excellent.  Ankle motion was 20 degrees of dorsiflexion and 
45 degrees of plantar flexion bilaterally.  X-rays showed of 
the right foot an irregularity in the proximal shaft of the 
third metatarsal at the base.  There was slight spurring 
between the metatarsal cuneiform joint and navicular 
cuneiform.  There was also spurring on the edge of the 
talotibial articulation.  The left foot also showed some 
irregularity at the base of the third metatarsal.  The 
examiner reported a diagnosis of bilateral pes planus.  The 
examiner elaborated that it was reasonable to expect that the 
veteran had pain in his feet.  The examiner expressed the 
further opinion that the veteran's symptoms such as cramping 
and inability to walk a half a block were claudication 
symptoms secondary a vascular impairment and deficiency and 
were not related to his pes planus.

The veteran's application for disability benefits 
administered by the Social Security Administration indicated 
that he claimed he was disabled from disability of his neck, 
shoulders, arms, legs, and feet.  The associated records 
included treatment notes made by a physician whom the veteran 
identified in his testimony as a podiatrist.  The treatment 
records are dated in June an July 1990 and show that the 
veteran had complaints of pain in his right foot.  He gave a 
history of a right foot injury when a wallboard fell on his 
foot six months earlier.  He did not seek treatment 
immediately after the injury.  The veteran was given heel 
cups.  In early July 1990, impressions for biomechanical 
orthotics were made.  A note indicates that the orthotics 
were dispensed to the veteran in late July 1990.  A final 
note, dated in May 1994, indicated that the veteran called to 
inform the physician that he had applied for disability 
compensation and that a record request would follow.  The 
note indicates that the veteran stated that his foot was 
doing better, although he had quit driving a truck because of 
it.  According to the note, he was wearing his orthotics and 
getting along well.


A subsequently dated VA outpatient treatment records show 
treatment for pes planus.  In July 1999, the veteran was 
given orthotics for his heels.  The claims file contains VA 
treatment records to November 2002, but does not contain 
subsequently dated treatment records that show treatment for 
a foot disorder.

The Board has reviewed the entire record and finds that the 
veteran's disability from pes planus is manifested by 
subjective complaints of painful feet, with clinical and X-
ray findings of bilateral marked deformity (pronation), 
without marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, and without need of 
orthopedic shoes or appliances.  The Board finds most 
convincing the opinion of the examiner who conducted the 
March 2001 VA examination.  He concluded that the veteran's 
complaint concerning his lower extremities were related to a 
vascular problem rather to flat feet.  The record does not 
show that the veteran's flat foot disorder has required 
significant treatment or constantly required orthotics.  He 
has testified that he buys good shoes and takes Tylenol, both 
of which provide relief of his symptoms.  Although he has a 
bilateral pronation deformity, his Achilles tendons are 
vertical.  The Board cannot find evidence of severity of 
symptoms that would support the higher rating of 50 percent.  
Therefore, the Board concludes that the criteria for a 
schedular rating in excess of 30 percent have not been met.

In evaluating the veteran's disability at issue, the Board 
has considered all of the applicable regulations, including 
consideration of the limitation of function imposed by pain.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002), DeLuca v. Brown, 
8 Vet. App. 202 (1995).  38 C.F.R. § 4.40 allows for VA to 
take functional loss into consideration when rating a 
disability of the musculoskeletal system, due to the 
inability to perform the normal working movements of the body 
with the normal excursion, strength, speed, coordination and 
endurance.  This loss may be due to any of a number of 
factors, such as absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.  Functional loss may also be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Id.  
Section § 4.45 directs consideration of joint disability due 
to less movement of the joint than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination or impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, deformity 
or atrophy of disuse.  These criteria also consider 
instability of station, disturbance of locomotion, and 
interference with sitting, standing and weight bearing.  
Section 4.59 directs consideration of painful motion due to 
arthritis. 

The Board has considered 38 C.F.R. §§ 4.40, 4.45 and 4.59 as 
they relate to the veteran's bilateral pes planus.  
Concerning his flat feet, the veteran has not complained of 
symptoms such as more movement than normal, weakened 
movement, excess fatigability, incoordination or impaired 
ability to execute skilled movements smoothly, or atrophy of 
disuse, nor are there clinical findings of such symptoms.  
His complaints of swelling have not been clinically 
documented.  Although the flat foot deformity is clinically 
documented, that manifestation is contemplated by the rating 
criteria in Diagnostic Code 5276.

As discussed above, the veteran's complaints are essentially 
those of pain on the bottoms of his feet.  In the rating of 
pas planus, pain on use is contemplated by the 30 percent 
rating.  The manifestation necessary to support a higher 
rating are not shown in this case.  Accordingly, a higher 
rating is not warranted on the basis of limitation of 
function due to pain.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  For the reasons discussed above, the Board 
finds that the veteran's overall disability picture does not 
more closely approximate the criteria for the next higher 
schedular rating of 50 percent.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  First, a higher 
schedular rating of 50 percent may be assigned, but the 
medical evidence in the claims folder does not show the 
clinical manifestations that would warrant the higher rating.  
Second, the veteran has not required frequent hospitalization 
or frequent treatment due to his bilateral pes planus.  The 
clinical records do not show that he has required either 
extensive treatment or hospitalization for pes planus that 
would materially interfere with his ability to work.  

Moreover, while the symptoms associated with pes planus could 
have an adverse affect on the veteran's vocational 
activities, the record does not show an exceptional 
disability picture that would preclude the use of normal 
rating criteria.  The veteran has not demonstrated marked 
impairment of his employment by reason of that disability 
alone.

II.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service-connected disability, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. 

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) referred to apparent conflicts in the regulations 
pertaining to individual unemployability benefits.  
Specifically, the Court indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.  The Board is bound 
in its decisions by the regulations, the Secretary's 
instructions, and the precedent opinion of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 1991).  In a 
pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor, which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Court has also held that a clear explanation of a denial 
of TDIU requires analysis of the current degree of 
unemployability attributable to the service connected 
condition as compared to the degree of unemployabilty 
attributable to the nonservice-connected conditions.  Cathell 
v. Brown, 8 Vet. App. 539 (1995).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

The veteran has only one service-connected disability: 
bilateral pes planus, rated 30 percent.  He does not meet 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  
Nonetheless, he may be entitled to TDIU based on an 
extraschedular considerations under 38 C.F.R. § 4.16(b).  
Therefore, the Board will consider whether the veteran is 
entitled to a grant of TDIU on an extraschedular basis.

The veteran testified in April 1996 that he attended two 
years of high school and has passed a general educational 
development (GED) test.  In his May 1997 claim for TDIU, he 
indicated that he had been employed as a truck driver and 
household mover for the same employer from 1979 to 1994.  He 
also indicated that he had to stop working because of 
disability from pes planus and arthritis of the knees.

The veteran testified again in March 1998.  He stated that he 
worked for a moving company, loading and driving trucks, for 
most of his post-service career.  He stopped working in 1994 
and applied for benefits administered by the Social Security 
Administration.  Those benefits were awarded.  The veteran 
denied having worked after 1994.

The veteran's application for benefits administered by the 
Social Security Administration indicates that the veteran has 
also had work experience as a porter, a dishwasher, and 
vending machine stocker, and cleaning floors.  In a medical 
report dated in July 1994, a physician reported diagnoses of 
degenerative joint disease in a shoulder, heel spur in the 
right foot, and leg pain of unknown etiology.  Clinical 
findings included full range of motion in both ankles.  There 
was no muscle weakness, atrophy, or sensory deficits in the 
lower extremities.

Records received from the Social Security Administration 
contain a report from vocational analyst who reported in 
September 1994 that the veteran retained the capacity to 
perform a wide range of sedentary work.  Although he retained 
the capacity to perform unskilled, sedentary work, he was 
determined to be disabled for Social Security Administration 
purposes.  The determination was made based on findings of 
several disabilities for which the veteran has not been 
granted service connection.  In particular, the veteran has 
vascular disease in his extremities, and has claimed to have 
neck shoulder and arm disabilities.  More recently, he has 
also been diagnosed to have hypertensive cardiovascular 
disease and chronic obstructive pulmonary disease.  While 
debilitating, such disorders are not service connected and 
therefore cannot be considered for a grant of service 
connection for TDIU.

The record does not support a conclusion that the veteran's 
sole service-connected disability of bilateral pes planus 
keeps him from securing or following substantially gainful 
employment.  Although the veteran has not worked for several 
years, this has not been due to his service-connected 
disability alone.  The Board finds that the veteran's 
disability from bilateral pes planus, considered by itself, 
does not render the veteran unemployable.  Therefore, the 
Board concludes that the veteran is not entitled to TDIU on 
either a schedular, or extraschedular basis.

III.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the veteran has been so notified by the 
October 1995 and December 1997 rating decisions, the February 
1996 and March 1998 statements of the case, and the 
supplemental statements of the case, and a letter from the RO 
dated in May 2001 which included a discussion of the 
applicable provisions of the VCAA.

The veteran has been informed of the evidence needed to 
substantiate his claims and of the duties that the RO would 
undertake to assist him in developing his claims.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim for a higher rating for pes 
planus that have not been obtain and considered.  The veteran 
has had several opportunities to identify sources of 
evidence, including the claim he filed, his Notice of 
Disagreement, his substantive appeal, and the statements 
filed by him and on his behalf by his representative.  The RO 
has obtained treatment records identified by the veteran.  
Also, the veteran has submitted private treatment records.  
He has not provided information concerning additional 
evidence -- such as the names of treatment providers, dates 
of treatment, or custodians of records, either private, 
Federal agency, or service related -- which has not been 
obtained.

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a) (2002).  The veteran has been afforded 
appropriate VA examinations during the pendency of his claim.  
No further examinations are necessary to make a decision on 
his claims.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  VA has not been unable to 
obtain any records identified by the veteran or otherwise 
identified in the claims file.  Therefore, VA has no duty to 
notify the veteran of inability to obtain evidence.


ORDER

A rating in excess of 30 percent for bilateral pes planus is 
denied.

Entitlement to TDIU is denied.

	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

